department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person umber contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action catalog number 47632s letter rev if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend c law b law s number t number v dollar range w date x state y dollar amount z dollar amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you formed as a business corporation on w in the state of x your articles of incorporation state that you are authorized to issue ownership shares and your bylaws outline how those shares are to be issued you are one hundred percent minority owned and operated the four members of your board_of directors are all related through family catalog number 47630w letter rev you were formed to relieve the poor disadvantaged distressed underprivileged and in particular ex-felons in seeking gainful employment your goal is to convert ex-felons into productive citizens your primary activity to accomplish this goal is to provide ex-felons training on how to operate and maintain various types of construction equipment you were established to take advantage of the enormous growth in the highway building and highway maintenance industry through the state and federal highway budget program after the ex-felons receive training they can be employed and become beneficial citizens in the community this will help them successfully integrate back into society to benefit the community as a whole you plan to be involved in all aspects of highway construction and maintenance concrete and asphalt application and in debris removal you will primarily do this by contracting with state and federal governments in the construction enhancement and maintenance of highway infrastructure because you are minority owned and operated and will be large enough to handle the size of the jobs you will be in a better position to bid on large projects you plan to comply with federal laws c and b which set_aside funds for state and federal projects you state there are large amounts of government funds set_aside for minority owned businesses which will give you a stronger opportunity to negotiate contracts in the governmental sector and provide personal service at a competitive rate creating a dedicated customer base you also plan to establish joint ventures with larger and more established companies to bid on future projects according to the business plan included with your application you will handle the hauling of sand and gravel asphalt and debris for the state and private sector you state you have no competition in bidding for jobs with more than s dump trucks with the advantage of c you will have at least t dump trucks with at least that many employees to operate them you will have several acres of land and a warehouse to house equipment and a classroom you will also target other markets that will include private businesses looking to upgrade their grounds such as business parks and office parks you will advertise your services to the private sector through advertisements in the trucking and hauling section of local papers and various business directories the ex-felons will complete their initial training with you you will provide classroom training on how to operate and repair dump trucks dump trailers earth movers dozers track hoes mixing machines etc supervised instruction and training will continue on the job during your various work projects these trainees will remain with you as full-time employees once their initial training is complete you will compensate employees at three times the minimum wage and provide an employee benefit package with medical dental vision disability life and cancer insurance a sec_125 plan sick leave vacation pay k matching income_tax planning and income_tax preparation you will also provide financial planning and estate_planning you will require ex-felons to contribute a small percentage of earnings to a charitable_organization and participate in charitable mentoring you also plan to create subsidiary businesses in the future the first subsidiary would be related to purchasing and rehabilitating run down and dilapidated homes these homes will then be made available to lower middle class and upper lower class individuals for purchase all of the work related to this activity will be done by ex- felons but supervised by your board_of directors a second subsidiary would involve a temporary shelter divided into two units one unit for battered women and another for at-risk teens you are not currently operating any subsidiary businesses you plan to receive income from grants and services rendered to the public and private sector expecting to receive grants of dollar_figurey and expecting to receive dollar_figurez in income in the next three years for example you state the average rate of revenue for debris removal service is approximately between dollar_figurev an hour depending on the project expenses expected to be incurred include those related to the acquisition of land and equipment and catalog number 47630w letter rev normal expenses related to the maintenance of equipment and facilities expenses also include compensation to your employees and each member of your board_of directors you also plan to maintain a reserve sinking_fund designed to withstand hard financial_times law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt purposes an organization’s assets will be considered dedicated to an exempt_purpose for exempt if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_150 1967_1_cb_133 describes on organization whose only activity is to rehabilitate ex- convicts and parolees in order to make them self-supporting and useful citizens this was conducted through discussion groups forums and various different programs to assist them as well as educate the general_public on various issues the income of the organization was derived from contributions and all funds were expended for the programs of the organization this organization was found to be exempt under sec_501 revrul_73_127 1973_1_cb_221 states that a nonprofit organization that operated a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training to hard core unemployed does not qualify for exemption under sec_501 the store operated in a similar manner to profit-making businesses in the area and its gross earnings are used to principally pay salaries and other catalog number 47630w letter rev customary operating_expenses incurred in the operation of a grocery store and to expand the operations of the store it was concluded that the operation of the store and operation of the training program were two distinct purposes sought to be accomplished by the organization through its use of resources since the commercial operation of a grocery store is not a recognized exempt_purpose and this activity was substantial and conducted on a scale larger than reasonably necessary to conduct the training program the organization was found not to be exempt revrul_73_128 1973_1_cb_222 describes an organization that was formed to provide educational and vocational training and guidance to non-skilled persons who are unable to find employment or cannot advance from poorly paid employment due to inadequate education the organization’s job training program centered on the manufacture and sale of a line of toy products those hired as trainees are not hired as permanent employees and the organization tries to place them in permanent positions in the community as soon as they are adequately trained most of the merchandise is sold through normal channels although some are donated to other community organizations any additional income received is used to finance the organization’s other community service activities the question in this case was whether there is a clear and causal relationship between the manufacturing activity and the training of individuals for the purpose of improving their capabilities and whether the scale of the endeavor suggests that it is being conducted on a scale larger than reasonably necessary to accomplish the organization’s charitable purpose the organization in question was granted exemption under sec_501 as it was found that the manufacturing activities were an integral part of the training process and there was no evidence to suggest that it is being conducted on a scale larger than reasonably necessary 326_us_279 states that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in living faith inc v comm’r t c m aff'd 950_f2d_365 cir the court wrote that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied on to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine in arlie foundation inc v u s 283f supp 2d d d c the organization operated a conference facility made available primarily to exempt_organizations and governmental units it was found that even though the organization argued that serving non-profit and governmental clients is indicative of an exempt_purpose the organization was found not to be exempt under sec_501 this was because it was found to be operating in a manner not significantly distinguishable from a commercial endeavor and thus furthering a substantial non-exempt purpose the court also found that the organization’s patrons were not limited to exempt entities or a charitable_class sec_501 of the code sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 you are formed with the state as a for-profit stock corporation the provisions of your articles of incorporation do not limit your purposes to exclusively c purposes nor do they require you to distribute your assets for exclusively letter rev catalog number 47630w application of law c purposes upon dissolution as a result you have not satisfied the organizational_test required by sec_1_501_c_3_-1 and c -1 b of the regulations you are operating for substantial commercial purposes which furthers private rather than public purposes therefore you are not operated for exclusively charitable and educational_purposes under sec_1 c - c of the regulations some of your proposed activities do further educational_purposes such as providing training and employment to ex-convicts however a substantial portion of your time is dedicated to the commercial purpose of securing contracts and performing services for a fee similar to an ordinary business despite any charitable or educational_purposes you may achieve your operations do not further exclusively c purposes your articles of incorporation and bylaws authorize you to issue capital stock and to make distributions to stockholders the holding of stock by any private individual that entitles that individual to any part of your assets or income constitutes inurement prohibited under sec_501 of the code as a result your net_earnings are set to inure to private individuals which precludes exemption under sec_1_501_c_3_-1 gi of the regulations because your organizing documents are structured in this manner you do not meet the organizational and operational tests of sec_1_501_c_3_-1 of the regulations you are not like the organizations described in revenue rulings and the ex-felons that you train will be permanent employees and you will provide them a competitive compensation and benefit package this demonstrates that they will be long-term employees to further your commercial operations your planned expenses are to further the operation of your business such as land and equipment acquisition and maintenance and compensation while you may provide some charitable and educational_assistance as outlined in revrul_67_150 the scale of your commercial endeavor is larger than reasonably necessary to accomplish any charitable purpose demonstrating you are operating for substantial commercial purposes you are operating similarly to the organization described in revrul_73_127 you provide job training to individuals who are chronically unemployed however you plan for these individuals to be permanent employees when training is complete you are organized as a for-profit organization and operate in a fashion similar to for-profit businesses you will compete in bidding processes with other for-profit businesses since your commercial operations are a substantial non-exempt purpose you are not organized and operated exclusively for charitable purposes as with the case of the better business bureau of washington d c operating a business to assist in the normal construction and maintenance of highways as well as providing services in debris removal and concrete and asphalt application is a substantial non-exempt purpose as this case outlines any evidence of a substantial non-exempt purpose precludes exemption under sec_501 of the code similar to the arlie foundation and living faith you have not sufficiently represented that you are significantly distinguishable from a commercial endeavor you are formed as a for-profit corporation to provide services to state and federal governments you plan to bid for contracts in competition with for-profit enterprises you plan to earn market rate for services you provide your expenses primarily relate to maintaining and operating facilities and equipment compensation and benefits you will advertise in ordinary business publications and maintain a reserve of funds for hard economic times thus even though you may provide some education and training to employees you are also serving a substantial non-exempt purpose of operating a business letter rev catalog number 47630w conclusion based on the information provided you do not qualify for exemption because you are not organized or operated for exclusively c purposes while you may provide some training to individuals representing a charitable_class a substantial part of your activities are commercial in nature your operations also inure to the benefit your shareholders since you are for-profit stock corporation therefore you do not qualify for exemption under c of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47630w if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements sincerely director exempt_organizations enclosure publication you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47630w
